DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/28/2022 has been entered. Claims 1-6, 8-10, and 12-20 are currently pending. Claims 7 and 11 have been cancelled. Applicant’s amendments have overcome the objections to the claims previously set forth in the Non-Final Office Action mailed 04/15/2022. Applicant’s amendments have overcome the rejections of the claims under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 04/15/2022. 

Allowable Subject Matter
Claims 1-6, 8-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 06/28/2022, as well as the claim amendments made therein, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of a measurement device for measuring performance of at least one antenna system in a first frequency band and in a second frequency band, the measurement device comprising: an outer chamber having inwardly radio frequency reflective walls configured to enclose the at least one antenna system; an inner chamber deployable inside the outer chamber, the inner chamber having radio frequency absorptive walls configured to enclose the at least one antenna system; a first test antenna arrangement disposed inside the outer chamber and configured for a measurement operation in the first frequency band; and a second test antenna arrangement disposed inside the outer chamber and configured for a measurement operation in the second frequency band, 2Docket No. 7464-0032 Appln. No. 17/268,229 wherein the radio frequency absorptive walls are associated with a level of radio frequency signal transparency in the first frequency band, when the second test antenna arrangement is disposed outside the inner chamber, at least one of the radio frequency absorptive walls of the inner chamber has an opening into the outer chamber, and the second test antenna arrangement is configured as a directive antenna having a main lobe directed towards the opening such that a transmission by the second test antenna arrangement is inside the inner chamber, and the measurement device measures performance of the at least one antenna system in a reflective radio frequency environment by the first test antenna arrangement and in an essentially anechoic radio frequency environment by the second test antenna arrangement.
Karasawa et al. (JP 2013096743 A) teaches a measurement device for measuring performance of at least one antenna system in a first frequency band and in a second frequency band, the measurement device comprising: an outer chamber having inwardly radio frequency reflective walls configured to enclose the at least one antenna system; an inner chamber deployable inside the outer chamber, the inner chamber having radio frequency absorptive walls configured to enclose the at least one antenna system; a first test antenna arrangement disposed inside the outer chamber and configured for a measurement operation; and a second test antenna arrangement disposed inside the outer chamber and configured for a measurement operation in the second frequency band, 2Docket No. 7464-0032Appln. No. 17/268,229 wherein the radio frequency absorptive walls are associated with a level of radio frequency signal transparency, and the measurement device measures performance of the at least one antenna system in a reflective radio frequency environment by the first test antenna arrangement and in an essentially anechoic radio frequency environment by the second test antenna arrangement.
Chin (US 20150048980 A1) teaches at least one of the radio frequency absorptive walls of the inner chamber has an opening, and the second test antenna arrangement is configured as a directive antenna having a main lobe directed towards the opening such that a transmission by the second test antenna arrangement is inside the inner chamber.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of:
a first test antenna arrangement disposed inside the outer chamber and configured for a measurement operation in the first frequency band, and
wherein the radio frequency absorptive walls are associated with a level of radio frequency signal transparency in the first frequency band, and
when the second test antenna arrangement is disposed outside the inner chamber, at least one of the radio frequency absorptive walls of the inner chamber has an opening into the outer chamber, and the second test antenna arrangement is configured as a directive antenna having a main lobe directed towards the opening such that a transmission by the second test antenna arrangement is inside the inner chamber, and the measurement device measures performance of the at least one antenna system in a reflective radio frequency environment by the first test antenna arrangement and in an essentially anechoic radio frequency environment by the second test antenna arrangement.
Claims 2-6, 8-9, and 12-20 are dependent therefrom and are included in the allowable subject matter.
Regarding independent claim 10, patentability is indicated as existing, at least in part, with the claimed features of a method for measuring performance of at least one antenna system in a first frequency band and in a second frequency band by a measurement device, the method comprising: configuring an outer chamber with inwardly radio frequency reflective walls to enclose the at least one antenna system; configuring an inner chamber, deployable inside the outer chamber, with radio frequency absorptive walls to enclose the at least one antenna system, the radio frequency absorptive walls being associated with a level of radio frequency signal transparency in the first frequency band; configuring a first test antenna arrangement inside the outer chamber for a measurement operation in the first frequency band; 6Docket No. 7464-0032 Appln. No. 17/268,229 configuring a second test antenna arrangement inside or outside the inner chamber for a measurement operation in the second frequency band; when the second test antenna arrangement is disposed outside the inner chamber, arranging an opening into the outer chamber on at least one of the radio frequency absorptive walls of the inner chamber, and configuring the second test antenna arrangement as a directive antenna having a main lobe directed towards the opening such that a transmission by the second test antenna arrangement is inside the inner chamber; and measuring the performance of the at least one antenna system in a reflective radio frequency environment by the first test antenna arrangement and in an essentially anechoic radio frequency environment by the second test antenna arrangement.
Karasawa et al. (JP 2013096743 A) teaches a method for measuring performance of at least one antenna system in a first frequency band and in a second frequency band by a measurement device, the method comprising: configuring an outer chamber with inwardly radio frequency reflective walls to enclose the at least one antenna system; configuring an inner chamber, deployable inside the outer chamber, with radio frequency absorptive walls to enclose the at least one antenna system, the radio frequency absorptive walls being associated with a level of radio frequency signal transparency; configuring a first test antenna arrangement inside the outer chamber for a measurement operation; 6Docket No. 7464-0032 Appln. No. 17/268,229configuring a second test antenna arrangement inside or outside the inner chamber for a measurement operation in the second frequency band; and measuring the performance of the at least one antenna system in a reflective radio frequency environment by the first test antenna arrangement and in an essentially anechoic radio frequency environment by the second test antenna arrangement.
Chin (US 20150048980 A1) teaches when the second test antenna arrangement is disposed outside the inner chamber, arranging an opening into the outer chamber on at least one of the radio frequency absorptive walls of the inner chamber, and configuring the second test antenna arrangement as a directive antenna having a main lobe directed towards the opening such that a transmission by the second test antenna arrangement is inside the inner chamber.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of:
the radio frequency absorptive walls being associated with a level of radio frequency signal transparency in the first frequency band; configuring a first test antenna arrangement inside the outer chamber for a measurement operation in the first frequency band, and
configuring a second test antenna arrangement inside or outside the inner chamber for a measurement operation in the second frequency band; when the second test antenna arrangement is disposed outside the inner chamber, arranging an opening into the outer chamber on at least one of the radio frequency absorptive walls of the inner chamber, and configuring the second test antenna arrangement as a directive antenna having a main lobe directed towards the opening such that a transmission by the second test antenna arrangement is inside the inner chamber; and measuring the performance of the at least one antenna system in a reflective radio frequency environment by the first test antenna arrangement and in an essentially anechoic radio frequency environment by the second test antenna arrangement.

Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
07/14/2022